DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,717). Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the comparison table below.



Current Application
17/330,661
claims
Patent Application
11,100,717
1
An apparatus comprising: a display;
1
An apparatus comprising: a display; 

an interface configured to receive a live rack camera feed from a rack camera located in a physical store, the rack camera directed at a first physical rack of a set of physical racks located in the physical store; and

an interface configured to receive a live rack camera feed from a rack camera located in a physical store, the rack camera directed at a first physical rack of a set of physical racks located in the physical store; and

a processor communicatively coupled to the display, the processor configured to: 

a hardware processor communicatively coupled to the display, the hardware processor configured to: 



display, in a first region of the display, a virtual layout of a virtual store, the virtual layout configured to emulate a physical layout of the physical store, the virtual layout comprising a first virtual rack assigned to a first physical rack and a second virtual rack assigned to a second physical rack, wherein an arrangement of the first virtual rack and the second virtual rack in the virtual layout is configured to emulate an arrangement of the first physical rack and the second physical rack in the physical layout; 

receive an indication of an event associated with the first physical rack, the event comprising a physical person located in the physical store interacting with the first physical rack; 

receive an indication of an event associated with the first physical rack, the event comprising a physical person located in the physical store interacting with the first physical rack; 

in response to receiving the indication of the event associated with the first physical rack: 

in response to receiving the indication of the event associated with the first physical rack: 

determine that a first virtual rack is assigned to the first physical rack with which the event is associated; display, in a first region of the display, the first virtual rack assigned to the first physical rack, the first virtual rack comprising a first virtual shelf and a second virtual shelf, the first virtual shelf comprising a first virtual item, the second virtual shelf comprising a second virtual item, wherein the first virtual item comprises a graphical representation of a first physical item located on a first physical shelf of the first physical rack and the second virtual item comprises a graphical representation of a second physical item located on a second 

determine that within the virtual layout of the virtual store, the first virtual rack is assigned to the first physical rack with which the event is associated; display, in a second region of the display, the first virtual rack assigned to the first physical rack, the first virtual rack comprising a first virtual shelf and a second virtual shelf, the first virtual shelf comprising a first virtual item, the second virtual shelf comprising a second virtual item, wherein the first virtual item comprises a graphical representation of a first physical item located on a first physical shelf of the first physical rack and the second virtual item comprises a graphical representation of a second physical item 

display, in a second region of the display, a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, wherein the rack video segment depicts the event associated with the first physical rack.

display, in a third region of the display, a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, wherein the rack video segment depicts the event associated with the first physical rack.
2

1
display, in a first region of the display, a virtual layout of a virtual store, the virtual layout configured to emulate a physical layout of the physical store, the virtual layout comprising a first virtual rack assigned to a first physical rack and a second virtual rack assigned to a second physical rack, wherein an arrangement of the first virtual rack and the second virtual rack in the virtual layout is configured to emulate an arrangement of the first physical rack and the second physical rack in the physical layout;
3

2

4

3

5

4

6

5

7

6

8

7



Claims 9-16 of the current application recite similar limitations of claims 1-8 except in process form. Claims 8-14 of ‘717 recite similar limitations of claims 1-7 but in process from. Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 respectively, of U.S. Patent No. 11,100,717.

Claims 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,100,717. See the comparison table below.


Current Application
17/330,661
claims
Patent Application
11,100,717
17
A system comprising: a display; an interface operable to:
15
A system comprising: a display element; an interface operable to:

receive a first live rack camera feed from a first rack camera located in a physical store, the first rack camera directed at a first physical rack of a set of physical racks located in the physical store; and 

receive a live rack camera feed from a rack camera located in a physical store, the rack camera directed at a first physical rack of a set of physical racks located in the physical store; and 

receive a second live rack camera feed from a second rack camera located in the physical store, the second rack camera directed at a second physical rack of the set of physical racks located in the physical store; and 

receive a second rack camera feed from a second rack camera located in the physical store, the second rack camera directed at a second physical rack of the set of physical racks located in the physical store; and 

a processor communicatively coupled to the display, the processor operable to: 

a processing element communicatively coupled to the display element, the processing element operable to: 



display, in a first region of the display element, a virtual layout of a virtual store, the virtual layout configured to emulate a physical layout of the physical store, the virtual layout comprising a first virtual rack assigned to a first physical rack and a second virtual rack assigned to a second physical rack, wherein an arrangement of the first virtual rack and the second virtual rack in the virtual layout is configured to emulate an arrangement of the first physical rack and the second physical rack in the physical layout; 

receive an indication of an event associated with the first physical rack, the event comprising a physical person located in the physical store interacting with the first physical rack;

receive an indication of an event associated with the first physical rack, the event comprising a physical person located in the physical store interacting with the first physical rack; 

in response to receiving the indication of the event associated with the first physical rack: 

in response to receiving the indication of the event associated with the first physical rack: 

determine that a first virtual rack is assigned to the first physical rack with which the event is associated; 

determine that within the virtual layout of the virtual store, the first virtual rack is assigned to the first physical rack with which the event is associated; 

display, in a first region of the display, the first virtual rack assigned to the first physical rack, the first virtual rack comprising a first virtual shelf and a second virtual shelf, the first virtual shelf comprising a first virtual item, the second virtual shelf comprising a second virtual 

display, in a second region of the display element, the first virtual rack assigned to the first physical rack, the first virtual rack comprising a first virtual shelf and a second virtual shelf, the first virtual shelf comprising a first virtual item, the second virtual shelf comprising a second virtual 

display, in a second region of the display, a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, wherein the rack video segment depicts the event associated with the first physical rack; 

display, in a third region of the display element, a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, wherein the rack video segment depicts the event associated with the first physical rack; 

receive an indication of a second event associated with the second physical rack, the second event comprising the person interacting with the second physical rack; 

receive an indication of a second event associated with the second physical rack, the second event comprising the person interacting with the second physical rack; 

in response to receiving the indication of the second event associated with the second physical rack: 

in response to receiving the indication of the second event associated with the second physical rack: 

display, in the first region of the display, the second virtual rack, the second virtual rack comprising a third virtual shelf and a fourth virtual shelf, the third virtual shelf comprising a third virtual item, the fourth virtual shelf comprising a fourth virtual item, wherein the third virtual item comprises a graphical representation of a third physical item located on a third physical shelf of the second physical rack and the fourth virtual item comprises a graphical representation of a fourth physical item located on a fourth physical shelf of the second physical rack; and 

display, in the second region of the display, the second virtual rack, the second virtual rack comprising a third virtual shelf and a fourth virtual shelf, the third virtual shelf comprising a third virtual item, the fourth virtual shelf comprising a fourth virtual item, wherein the third virtual item comprises a graphical representation of a third physical item located on a third physical shelf of the second physical rack and the fourth virtual item comprises a graphical representation of a fourth physical item located on a fourth physical shelf of the second physical rack; and 

display, in the second region of the display, a second rack video segment corresponding to a recording of the second rack camera feed from a second starting timestamp to a second ending timestamp, wherein the second rack video segment depicts the second event associated with the second physical rack.

display, in the third region of the display, a second rack video segment corresponding to a recording of the second rack camera feed from a second starting timestamp to a second ending timestamp, wherein the second rack video segment depicts the second event associated with the second physical rack.
18

15
display, in a first region of the display element, a virtual layout of a virtual store, 


16

20

17

21

18

22

19

23

20



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
7 December 2021